                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

KIM SHIPPY,                                   )   Civil Action No. 4:19-cv-00922-BHH-TER
                                              )
                      Plaintiff,              )
                                              )
               V.                             )
                                              )
ANDREW SAUL, 1                                )
Commissioner of Social Security,              )
                                              )
                      Defendant.              )

                                             ORDER

       AND NOW, this 6th day of December, 2019, upon consideration of the Commissioner's

Motion to Remand, and Plaintiff's consent thereto, it is hereby

                                           ORDERED

that such motion is granted and this action is remanded to Defendant for further evaluation under

sentence four of 42 U.S.C.§ 405(g).




                                                     s/Thomas E. Rogers. III
                                                     Thomas E. Rogers, III
                                                     United States Magistrate Judge




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party. Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (providing that action survives regardless
of any change in the person acting as the Commissioner of Social Security).
